     Case 3:20-cv-00011-DPM-JTR Document 46 Filed 06/23/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

LISA RYAN MURPHY                                              PLAINTIFF

v.                      No: 3:20-cv-11-DPM-JTR

BRADLEY, Warden,
McPherson Unit, et al.                                    DEFENDANTS

                                 ORDER
      Murphy's unopposed motion to dismiss claims against four
defendants, Doc. 40, is granted.          Her claims against Bradley,
Herrington, Louis, and Swift are dismissed without prejudice.
      So Ordered.


                                        D.P. Marshall Jr.
                                        United States District Judge
